Case 2:20-cv-03188-FMO-GJS Document 1 Filed 04/06/20 Page 1 of 19 Page ID #:1




   1   Laurence M. Rosen (SBN 219683)
       THE ROSEN LAW FIRM, P.A.
   2
       355 South Grand Avenue, Suite 2450
   3   Los Angeles, CA 90071
   4   Telephone: (213) 785-2610
       Facsimile: (213) 226-4684
   5   Email: lrosen@rosenlegal.com
   6
       Counsel for Plaintiff
   7
   8                        UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
   9
  10   WILLIAM J. ALLEN, Individually and
  11   on behalf of all others similarly  No.
       situated,
  12                                      CLASS ACTION COMPLAINT
  13                Plaintiff,            FOR VIOLATIONS OF THE
                                          FEDERAL SECURITIES LAWS
  14                v.
  15                                      CLASS ACTION
       TUFIN SOFTWARE
  16
       TECHNOLOGIES LTD., REUVEN          JURY TRIAL DEMANDED
  17   KITOV, JACK WAKILEH, REUVEN
       HARRISON, OHAD FINKELSTEIN,
  18
       EDOUARD CUKIERMAN, YAIR
  19   SHAMIR, RONNI ZEHAVI, YUVAL
  20   SHACHAR, J.P. MORGAN
       SECURITIES LLC, BARCLAYS
  21   CAPITAL INC., JEFFERIES LLC,
  22   OPPENHEIMER & CO. INC.,
       ROBERT W. BAIRD & CO.
  23   INCORPORATED, PIPER JAFFRAY
  24   & CO., STIFEL, NICOLAUS &
       COMPANY, INCORPORATED,
  25
       WILLIAM BLAIR & COMPANY,
  26   L.L.C., and D.A. DAVIDSON & CO.,
  27
                    Defendants.
  28

                       CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                              THE FEDERAL SECURITIES LAWS
Case 2:20-cv-03188-FMO-GJS Document 1 Filed 04/06/20 Page 2 of 19 Page ID #:2




   1
             Plaintiff William J. Allen (“Plaintiff”), individually and on behalf of all

   2   other persons similarly situated, by Plaintiff’s undersigned attorneys, for

   3   Plaintiff’s complaint against Defendants (defined below), alleges the following
   4   based upon personal knowledge as to Plaintiff and Plaintiff’s own acts, and
   5   information and belief as to all other matters, based upon, inter alia, the
   6   investigation conducted by and through his attorneys, which included, among
   7   other things, a review of the Defendants’ public documents, conference calls and
   8   announcements made by Defendants, public filings, wire and press releases
   9   published by and regarding Tufin Software Technologies Ltd. (“Tufin” or the
  10   “Company”), and information readily obtainable on the Internet. Plaintiff
  11   believes that substantial evidentiary support will exist for the allegations set forth
  12   herein after a reasonable opportunity for discovery.
  13                              NATURE OF THE ACTION
  14
             1.     Plaintiff brings this securities class action on behalf of persons who
  15
       purchased or otherwise acquired Tufin’s securities pursuant and/or traceable to
  16
       the registration statement and related prospectus (collectively, the “Registration
  17
       Statement”) issued in connection with Tufin’s April 2019 initial public offering
  18
       (the “IPO” or “Offering”), seeking to recover compensable damages caused by
  19
       Defendants’ violations of the Securities Act of 1933 (the “Securities Act”).
  20
             2.     In April 2019, Defendants held the IPO, issuing approximately 7.7
  21
       million ordinary shares to the investing public at $14.00 per share, pursuant to the
  22
       Registration Statement.
  23
  24
  25
                                           1
  26                   CLASS ACTION COMPLAINT FOR VIOLATIONS OF
  27                          THE FEDERAL SECURITIES LAWS

  28
Case 2:20-cv-03188-FMO-GJS Document 1 Filed 04/06/20 Page 3 of 19 Page ID #:3




   1
              3.     By the commencement of this action, Tufin’s shares trade

   2   significantly below its IPO price. As a result, investors were damaged.

   3                             JURISDICTION AND VENUE
   4          4.     The claims alleged herein arise under and pursuant to Sections 11,
   5   12(a)(2) and 15 of the Securities Act, 15 U.S.C. §§77k, 771(a)(2) and 77o.
   6          5.     This Court has jurisdiction over the subject matter of this action
   7   pursuant to 28 U.S.C. §1331 and Section 22 of the Securities Act (15 U.S.C.
   8   §77v).
   9          6.     This Court has jurisdiction over each defendant named herein
  10   because each defendant has sufficient minimum contacts with this District so as
  11   to render the exercise of jurisdiction by this Court permissible under traditional
  12   notions of fair play and substantial justice.
  13          7.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) and
  14
       §22(a) of the Securities Act (15 U.S.C. §77v(a)) as the alleged misstatements
  15
       entered and subsequent damages took place within this judicial district.
  16
              8.     In connection with the acts, conduct and other wrongs alleged in this
  17
       complaint,    Defendants,     directly   or     indirectly,   used   the   means   and
  18
       instrumentalities of interstate commerce, including but not limited to, the United
  19
       States mails, interstate telephone communications and the facilities of a national
  20
       securities exchange. Defendants disseminated the statements alleged to be false
  21
       and misleading herein into this District, and Defendants solicited purchasers of
  22
       Tufin securities in this District.
  23
  24
  25
                                            2
  26                    CLASS ACTION COMPLAINT FOR VIOLATIONS OF
  27                           THE FEDERAL SECURITIES LAWS

  28
Case 2:20-cv-03188-FMO-GJS Document 1 Filed 04/06/20 Page 4 of 19 Page ID #:4




   1
                                           PARTIES

   2         9.     Plaintiff, as set forth in the accompanying Certification, purchased

   3   the Company’s securities at artificially inflated prices during the Class Period and
   4   was damaged upon the revelation of the alleged corrective disclosure.
   5         10.    Defendant Tufin, develops, markets, and sells software-based
   6   solutions primarily in the United States, Europe, and Asia. It offers SecureTrack,
   7   SecureChange, and SecureApp products that enable enterprises to visualize,
   8   define, and enforce their security policy across heterogeneous networks, on
   9   premise and in the cloud. The Company also provides Orca and Iris products,
  10   which provide cloud-based security automation solutions in response to the
  11   growth of containers and cloud-native environments.
  12         11.    The Company is incorporated in Israel and its head office is located
  13   at 5 HaShalom Road, ToHa Tower, Tel Aviv, Israel 6789205. Tufin’s securities
  14
       trade on NASDAQ under the ticker symbol “TUFN”. The Company’s registered
  15
       agent is Tufin Software North America, Inc. with its address at 2 Oliver Street,
  16
       Suite 702, Boston, Massachusetts 02109-4901.
  17
             12.    Defendant Reuven Kitov (“Kitov”), a Co-Founder of Tufin, served
  18
       as the Company’s Chief Executive Officer (“CEO”) and Chairman of the Board
  19
       at the time of the IPO, and signed or authorized the signing of the Offering
  20
       Documents filed with the SEC.
  21
             13.    Defendant Jack Wakileh (“Wakileh”) served as Tufin’s Chief
  22
       Financial Officer at the time of the IPO, and signed or authorized the signing of
  23
       the Offering Documents filed with the SEC.
  24
  25
                                           3
  26                   CLASS ACTION COMPLAINT FOR VIOLATIONS OF
  27                          THE FEDERAL SECURITIES LAWS

  28
Case 2:20-cv-03188-FMO-GJS Document 1 Filed 04/06/20 Page 5 of 19 Page ID #:5




   1
              14.   Defendant Reuven Harrison (“Harrison”), a Co-Founder of Tufin,

   2   served as Tufin’s Chief Technology Officer and a Director at the time of the IPO,

   3   and signed or authorized the signing of the Offering Documents filed with the
   4   SEC.
   5          15.   Defendant Ohad Finkelstein (“Finkelstein”) served as a Director of
   6   Tufin at the time of the IPO, and signed or authorized the signing of the Offering
   7   Documents filed with the SEC.
   8          16.   Defendant Edouard Cukierman (“Cukierman”) served as a Director
   9   of Tufin at the time of the IPO, and signed or authorized the signing of the
  10   Offering Documents filed with the SEC.
  11          17.   Defendant Yair Shamir (“Shamir”) served as a Director of Tufin at
  12   the time of the IPO, and signed or authorized the signing of the Offering
  13   Documents filed with the SEC.
  14
              18.   Defendant Ronni Zehavi (“Zehavi”) served as a Director of Tufin at
  15
       the time of the IPO, and signed or authorized the signing of the Offering
  16
       Documents filed with the SEC.
  17
              19.   Defendant Yuval Shachar (“Shachar”) served as a Director of Tufin
  18
       at the time of the IPO, and signed or authorized the signing of the Offering
  19
       Documents filed with the SEC.
  20
              20.   Defendants Kitov, Wakileh, Harrison, Finkelstein, Cukierman,
  21
       Shamir, Zehavi, and Shachar are collectively referred to herein as the “Individual
  22
       Defendants.”
  23
  24
  25
                                           4
  26                   CLASS ACTION COMPLAINT FOR VIOLATIONS OF
  27                          THE FEDERAL SECURITIES LAWS

  28
Case 2:20-cv-03188-FMO-GJS Document 1 Filed 04/06/20 Page 6 of 19 Page ID #:6




   1
             21.   The Defendants named in ¶¶ 12-19 are referred to herein as the

   2   “Individual Defendants.” The Individual Defendants signed the Registration

   3   Statement, solicited the investing public to purchase securities issued pursuant
   4   thereto, hired and assisted the underwriters, planned and contributed to the IPO
   5   and Registration Statement, and attended road shows and other promotions to
   6   meet with and present favorable information to potential Tufin investors, all
   7   motivated by their own and the Company’s financial interests.
   8         22.   Defendant J.P. Morgan Securities LLC (“J.P. Morgan”) is an
   9   investment banking firm and acted as an underwriter of Tufin’s IPO, helping to
  10   draft and disseminate the IPO documents. J.P. Morgan’s address is 277 Park Ave,
  11   New York, NY 10172.
  12         23.   Defendant Barclays Capital Inc. (“Barclays”) is an investment
  13   banking firm and acted as an underwriter of Tufin’s IPO, helping to draft and
  14
       disseminate the IPO documents. Barclays’ address is 745 7th Ave, New York,
  15
       NY 10019.
  16
             24.   Defendant Jefferies LLC (“Jefferies”) is an investment banking firm
  17
       and acted as an underwriter of Tufin’s IPO, helping to draft and disseminate the
  18
       IPO documents. Jefferies’ address is 520 Madison Ave 10th floor, New York,
  19
       NY 10022.
  20
             25.   Defendant Oppenheimer & Co. Inc. (“Oppenheimer”) is an
  21
       investment banking firm and acted as an underwriter of Tufin’s IPO, helping to
  22
       draft and disseminate the IPO documents. Oppenheimer’s address is 85 Broad St,
  23
       New York, NY 10004.
  24
  25
                                          5
  26                  CLASS ACTION COMPLAINT FOR VIOLATIONS OF
  27                         THE FEDERAL SECURITIES LAWS

  28
Case 2:20-cv-03188-FMO-GJS Document 1 Filed 04/06/20 Page 7 of 19 Page ID #:7




   1
             26.   Defendant Robert W. Baird & Co. Incorporated (“Baird”) is an

   2   investment banking firm and acted as an underwriter of Tufin’s IPO, helping to

   3   draft and disseminate the IPO documents. Baird’s address is 1155 Avenue of the
   4   Americas, 16th Floor, New York, NY 10036.
   5         27.   Defendant Piper Jaffray & Co. (“Piper Jaffray”) is an investment
   6   banking firm and acted as an underwriter of Tufin’s IPO, helping to draft and
   7   disseminate the IPO documents. Piper Jaffray’s address is 345 Park Ave #1200,
   8   New York, NY 10154.
   9         28.   Defendant Stifel, Nicolaus & Company, Incorporated (“Stifel”) is an
  10   investment banking firm and acted as an underwriter of Tufin’s IPO, helping to
  11   draft and disseminate the IPO documents. Stifel’s address is 787 7th Avenue,
  12   11th Floor, New York, NY 10019.
  13         29.   Defendant William Blair & Company, L.L.C. (“Blair”) is an
  14
       investment banking firm and acted as an underwriter of Tufin’s IPO, helping to
  15
       draft and disseminate the IPO documents. Blair’s address is The William Blair
  16
       Building, 150 North Riverside Plaza, Chicago, IL 60606.
  17
             30.   Defendant D.A. Davidson & Co. (“Davidson”) is an investment
  18
       banking firm and acted as an underwriter of Tufin’s IPO, helping to draft and
  19
       disseminate the IPO documents. Davidson’s address is 757 3rd Ave #1902, New
  20
       York, NY 10017.
  21
             31.   Defendants J.P. Morgan, Barclays, Jefferies, Oppenheimer, Baird,
  22
       Evercore, Piper Jaffray, Stifel, Blair, and Davidson are referred to herein as the
  23
       “Underwriter Defendants.”
  24
  25
                                           6
  26                   CLASS ACTION COMPLAINT FOR VIOLATIONS OF
  27                          THE FEDERAL SECURITIES LAWS

  28
Case 2:20-cv-03188-FMO-GJS Document 1 Filed 04/06/20 Page 8 of 19 Page ID #:8




   1
             32.   Pursuant to the Securities Act, the Underwriter Defendants are liable

   2   for the false and misleading statements in the Registration Statement as follows:

   3         (a)    The Underwriter Defendants are investment banking houses that
   4         specialize in, among other things, underwriting public offerings of
   5         securities. They served as the underwriters of the IPO and shared millions
   6         of dollars in fees collectively. The Underwriter Defendants arranged a
   7         multi-city roadshow prior to the IPO during which they, and
   8         representatives from Tufin, met with potential investors and presented
   9         highly favorable information about the Company, its operations and its
  10         financial prospects.
  11         (b)   The Underwriter Defendants also demanded and obtained an
  12         agreement from Tufin and the Individual Defendants that Tufin would
  13         indemnify and hold the Underwriter Defendants harmless from any
  14
             liability under the federal securities laws.
  15
             (c)   Representatives of the Underwriter Defendants also assisted Tufin
  16
             and the Individual Defendants in planning the IPO, and purportedly
  17
             conducted an adequate and reasonable investigation into the business and
  18
             operations of Tufin, an undertaking known as a “due diligence”
  19
             investigation. The due diligence investigation was required of the
  20
             Underwriter Defendants in order to engage in the IPO. During the course
  21
             of their “due diligence,” the Underwriter Defendants had continual access
  22
             to internal, confidential, current corporate information concerning Tufin’s
  23
             most up-to-date operational and financial results and prospects.
  24
  25
                                           7
  26                   CLASS ACTION COMPLAINT FOR VIOLATIONS OF
  27                          THE FEDERAL SECURITIES LAWS

  28
Case 2:20-cv-03188-FMO-GJS Document 1 Filed 04/06/20 Page 9 of 19 Page ID #:9




   1
             (d)    In addition to availing themselves of virtually unlimited access to

   2         internal corporate documents, agents of the Underwriter Defendants met

   3         with Tufin’s lawyers, management and top executives and engaged in
   4         “drafting sessions.” During these sessions, understandings were reached as
   5         to: (i) the strategy to best accomplish the IPO; (ii) the terms of the IPO,
   6         including the price at which Tufin securities would be sold; (iii) the
   7         language to be used in the Registration Statement; what disclosures about
   8         Tufin would be made in the Registration Statement; and (iv) what
   9         responses would be made to the SEC in connection with its review of the
  10         Registration Statement. As a result of those constant contacts and
  11         communications between the Underwriter Defendants’ representatives and
  12         Tufin’s management and top executives, the Underwriter Defendants knew
  13         of, or in the exercise of reasonable care should have known of, Tufin’s
  14
             existing problems as detailed herein.
  15
             (e)    The Underwriter Defendants caused the Registration Statement to be
  16
             filed with the SEC and declared effective in connection with the offers and
  17
             sales of securities registered thereby, including those to Plaintiff and the
  18
             other members of the Class.
  19
             33.    The Company, the Individual Defendants, and the Underwriter
  20
       Defendants are referred to herein, collectively, as the “Defendants.”
  21
                              SUBSTANTIVE ALLEGATIONS
  22
  23               Tufin’s False and/or Misleading Registration Statement

  24         34.    On March 6, 2019, Tufin filed a registration statement on Form F-1
  25
                                           8
  26                   CLASS ACTION COMPLAINT FOR VIOLATIONS OF
  27                          THE FEDERAL SECURITIES LAWS

  28
Case 2:20-cv-03188-FMO-GJS Document 1 Filed 04/06/20 Page 10 of 19 Page ID #:10




    1
        with the SEC in connection with the IPO, which, after amendments, was declared

    2   effective on April 10, 2019.

    3         35.   On April 11, 2019, Tufin filed a prospectus for the IPO on Form
    4   424B4, which formed part of the Registration Statement. That same day, Tufin
    5   commenced its IPO pursuant to the Offering Documents, and its securities began
    6   trading on the NYSE under the ticker symbol “TUFN.”
    7         36.   For the fiscal year ended December 31, 2018, the Offering
    8   Documents reported revenues from the Americas of $48.27 million, comprising
    9   56.8% of Tufin’s total revenues, compared to $35.02 million, or 54.3% of total
   10   revenues, for December 31, 2017, showing superior revenue generation from the
   11   Americas relative to other geographic segments, and also substantial growth in
   12   that geographic segment.
   13         37.   The Offering Documents also touted that “[t]he Americas accounted
   14
        for the majority of our revenues in each of the years ended December 31, 2017
   15
        and 2018, nearly all of which were generated in the United States” – i.e., North
   16
        America.
   17
              38.   The Offering Documents attributed increased revenues “primarily
   18
        due to increased sales of our products and services from new customers . . . and
   19
        existing customers . . . across all regions,” which the Company stated “was most
   20
        pronounced in the Americas.”
   21
              39.   Additionally, the Offering Documents touted Tufin’s strong customer
   22
        relationships and technology products which were a core part of the Company’s
   23
        growth strategy. For example, with respect to the quality of Tufin’s customer
   24
   25
                                            9
   26                   CLASS ACTION COMPLAINT FOR VIOLATIONS OF
   27                          THE FEDERAL SECURITIES LAWS

   28
Case 2:20-cv-03188-FMO-GJS Document 1 Filed 04/06/20 Page 11 of 19 Page ID #:11




    1
        relationships, the Offering Documents touted that, “[s]ince [Tufin’s] inception,

    2   [the Company’s] solutions have been purchased by over 2,000 customers in over

    3   70 countries, including approximately 15% of the Global 2000”; that “[r]evenue
    4   generated from our Global 2000 customers, excluding maintenance renewals,
    5   represented an average of 65% of our total revenue over the fiscal years ended
    6   December 31, 2016 to 2018”; and that Defendants “believe we have a significant
    7   growth opportunity with Global 2000 customers that currently lack a security
    8   policy management solution or that use a competing product that lacks
    9   automation.”
   10         40.    The Offering Documents also contained merely generic, boilerplate
   11   representations regarding seasonality in Tufin’s sales, noting that Tufin’s “sales
   12   cycle is long and unpredictable, which may cause significant fluctuations in [its]
   13   quarterly results of operations”; that “[t]he loss or delay of one or more large
   14
        transactions in a quarter could impact our anticipated results of operations for that
   15
        quarter and future quarters for which revenue from that transaction is delayed”;
   16
        and that the Company “may not be able to accurately predict or forecast the timing
   17
        of sales, which could cause our results to vary significantly from our expectations
   18
        and the expectations of market analysts.” These risk warnings were generic
   19
        “catch-all” provisions which were not tailored to Tufin’s actual known risks with
   20
        respect to the sustainability of its customer relationships and financial prospects,
   21
        particularly in North America.
   22
              41.    The statements referenced in ¶¶34-40 above were materially false
   23
        and/or misleading because they misrepresented and failed to disclose the
   24
   25
                                            10
   26                   CLASS ACTION COMPLAINT FOR VIOLATIONS OF
   27                          THE FEDERAL SECURITIES LAWS

   28
Case 2:20-cv-03188-FMO-GJS Document 1 Filed 04/06/20 Page 12 of 19 Page ID #:12




    1
        following adverse facts pertaining to the Company’s business, operational and

    2   financial results, which were known to Defendants or recklessly disregarded by

    3   them. Specifically, Defendants made false and/or misleading statements and/or
    4   failed to disclose that: (1) Tufin’s customer relationships and growth metrics were
    5   overstated, particularly with respect to North America; (2) Tufin’s business was
    6   deteriorating, primarily in North America; (3) as a result, Tufin’s representations
    7   regarding its sustainable financial prospects were overly optimistic; and (4) as a
    8   result, the Offering Documents were materially false and/or misleading and failed
    9   to state information required to be stated therein.
   10         42.    Then on January 9, 2020, less than a year after the IPO, Tufin
   11   announced preliminary unaudited revenue and non-GAAP operating loss
   12   estimates for its fourth fiscal quarter of 2019. Tufin announced that it expected
   13   to report total revenue in the range of $29.5 million to $30.1 million, compared to
   14
        its previous guidance of total revenue in the range of $34.0 million to $38.0
   15
        million, and that Tufin now anticipated non-GAAP operating loss in the range of
   16
        $1.1 million to $2.6 million, compared to the Company’s previous guidance of
   17
        non-GAAP operating profit in the range of $0.0 million to $3.0 million.
   18
        According to Defendant Kitov, “[t]he primary reason for our revenue shortfall
   19
        was our inability to close a number of transactions, primarily in North America,
   20
        that we anticipated would close but did not close by the end of the quarter.”
   21
              43.    Following this news, Tufin’s share price fell $4.14 per share, or
   22
        24.04%, to close at $13.08 per share on January 9, 2020.
   23
              44.    As of the time this Complaint was filed, Tufin ordinary shares
   24
   25
                                            11
   26                   CLASS ACTION COMPLAINT FOR VIOLATIONS OF
   27                          THE FEDERAL SECURITIES LAWS

   28
Case 2:20-cv-03188-FMO-GJS Document 1 Filed 04/06/20 Page 13 of 19 Page ID #:13




    1
        continue to trade significantly below the IPO price of $14.00 per share.

    2         45.    As a result of Defendants’ wrongful acts and omissions, and the

    3   precipitous decline in the market value of the Company’s securities, Plaintiff and
    4   other Class members have suffered significant losses and damages.
    5                  PLAINTIFF’S CLASS ACTION ALLEGATIONS
    6         46.    Plaintiff brings this action as a class action on behalf of all those
    7   who purchased Tufin securities pursuant and/or traceable to the Registration
    8   Statement (the “Class”). Excluded from the Class are Defendants and their
    9   families, the officers and directors and affiliates of Defendants, at all relevant
   10   times, members of their immediate families and their legal representatives, heirs,
   11   successors or assigns and any entity in which Defendants have or had a
   12   controlling interest.
   13         47.    The members of the Class are so numerous that joinder of all
   14
        members is impracticable. While the exact number of Class members is unknown
   15
        to Plaintiff at this time and can only be ascertained through appropriate
   16
        discovery, Plaintiff believes that there are at least thousands of members in the
   17
        proposed Class. Record owners and other members of the Class may be identified
   18
        from records maintained by Tufin or its transfer agent and may be notified of the
   19
        pendency of this action by mail, using the form of notice similar to that
   20
        customarily used in securities class actions.
   21
              48.    Plaintiff’s claims are typical of the claims of the members of the
   22
        Class, as all members of the Class are similarly affected by Defendants’ wrongful
   23
        conduct in violation of federal law that is complained of herein.
   24
   25
                                             12
   26                    CLASS ACTION COMPLAINT FOR VIOLATIONS OF
   27                           THE FEDERAL SECURITIES LAWS

   28
Case 2:20-cv-03188-FMO-GJS Document 1 Filed 04/06/20 Page 14 of 19 Page ID #:14




    1
              49.       Plaintiff will fairly and adequately protect the interests of the

    2   members of the Class and has retained counsel competent and experienced in

    3   class and securities litigation. Plaintiff has no interests antagonistic to or in
    4   conflict with those of the Class.
    5         50.       Common questions of law and fact exist as to all members of the
    6   Class and predominate over any questions solely affecting individual members of
    7   the Class. Among the questions of law and fact common to the Class are:
    8                   a)     whether Defendants violated the Securities Act;
    9                   b)     whether the Registration Statement contained false or
   10                   misleading statements of material fact and omitted material
   11                   information required to be stated therein; and
   12                   c)     to what extent the members of the Class have sustained
   13                   damages and the proper measure of damages.
   14
              51.       A class action is superior to all other available methods for the fair
   15
        and efficient adjudication of this controversy since joinder of all members is
   16
        impracticable. Furthermore, as the damages suffered by individual Class
   17
        members may be relatively small, the expense and burden of individual litigation
   18
        make it impossible for members of the Class to individually redress the wrongs
   19
        done to them. There will be no difficulty in the management of this action as a
   20
        class action.
   21
   22
   23
   24
   25
                                                 13
   26                        CLASS ACTION COMPLAINT FOR VIOLATIONS OF
   27                               THE FEDERAL SECURITIES LAWS

   28
Case 2:20-cv-03188-FMO-GJS Document 1 Filed 04/06/20 Page 15 of 19 Page ID #:15




    1
                                              COUNT I

    2                      Violations of Section 11 of the Securities Act

    3                                  Against All Defendants
    4         52.    Plaintiff repeats and realleges each and every allegation contained
    5   above as if fully set forth herein.
    6         53.    This Count is brought pursuant to §11 of the Securities Act, 15
    7   U.S.C. §77k, on behalf of the Class, against all Defendants.
    8         54.     The Registration Statement contained untrue statements of material
    9   facts, omitted to state other facts necessary to make the statements made not
   10   misleading, and omitted to state material facts required to be stated therein.
   11         55.    Defendants are strictly liable to Plaintiff and the Class for the
   12   misstatements and omissions.
   13         56.    None of the Defendants named herein made a reasonable
   14
        investigation or possessed reasonable grounds for the belief that the statements
   15
        contained in the Registration Statement were true and without omissions of any
   16
        material facts and were not misleading.
   17
              57.     By reason of the conduct herein alleged, each Defendant violated or
   18
        controlled a person who violated §11 of the Securities Act.
   19
              58.    Plaintiff acquired Tufin securities pursuant to the Registration
   20
        Statement.
   21
              59.    At the time of their purchases of Tufin securities, Plaintiff and other
   22
        members of the Class were without knowledge of the facts concerning the
   23
   24
   25
                                             14
   26                    CLASS ACTION COMPLAINT FOR VIOLATIONS OF
   27                           THE FEDERAL SECURITIES LAWS

   28
Case 2:20-cv-03188-FMO-GJS Document 1 Filed 04/06/20 Page 16 of 19 Page ID #:16




    1
        wrongful conduct alleged herein and could not have reasonably discovered those

    2   facts prior to the disclosures herein.

    3         60.     This claim is brought within one year after discovery of the untrue
    4   statements and/or omissions in the Offering that should have been made and/or
    5   corrected through the exercise of reasonable diligence, and within three years of
    6   the effective date of the Offering. It is therefore timely.
    7                                         COUNT II
    8                  Violations of Section 12(a)(2) of the Securities Act
    9                                  Against All Defendants
   10         61.    Plaintiff repeats and realleges each and every allegation contained in
   11   the foregoing paragraphs as if fully set forth herein.
   12         62.    By means of the defective Prospectus, Defendants promoted,
   13   solicited, and sold Tufin securities to Plaintiff and other members of the Class.
   14
              63.    The Prospectus for the IPO contained untrue statements of material
   15
        fact, and concealed and failed to disclose material facts, as detailed above.
   16
        Defendants owed Plaintiff and the other members of the Class who purchased
   17
        Tufin securities pursuant to the Prospectus the duty to make a reasonable and
   18
        diligent investigation of the statements contained in the Prospectus to ensure that
   19
        such statements were true and that there was no omission to state a material fact
   20
        required to be stated in order to make the statements contained therein not
   21
        misleading. Defendants, in the exercise of reasonable care, should have known of
   22
        the misstatements and omissions contained in the Prospectus as set forth above.
   23
   24
   25
                                             15
   26                    CLASS ACTION COMPLAINT FOR VIOLATIONS OF
   27                           THE FEDERAL SECURITIES LAWS

   28
Case 2:20-cv-03188-FMO-GJS Document 1 Filed 04/06/20 Page 17 of 19 Page ID #:17




    1
               64.    Plaintiff did not know, nor in the exercise of reasonable diligence

    2   could Plaintiff have known, of the untruths and omissions contained in the

    3   Prospectus at the time Plaintiff acquired Tufin securities.
    4          65.   By reason of the conduct alleged herein, Defendants violated
    5   §12(a)(2) of the Securities Act, 15 U.S.C. §77l(a)(2). As a direct and proximate
    6   result of such violations, Plaintiff and the other members of the Class who
    7   purchased Tufin securities pursuant to the Prospectus sustained substantial
    8   damages in connection with their purchases of the shares. Accordingly, Plaintiff
    9   and the other members of the Class who hold the securities issued pursuant to the
   10   Prospectus have the right to rescind and recover the consideration paid for their
   11   shares, and hereby tender their securities to Defendants sued herein. Class
   12   members who have sold their securities seek damages to the extent permitted by
   13   law.
   14
               66.   This claim is brought within one year after discovery of the untrue
   15
        statements and/or omissions in the Offering that should have been made and/or
   16
        corrected through the exercise of reasonable diligence, and within three years of
   17
        the effective date of the Offering. It is therefore timely.
   18
                                             COUNT III
   19
                           Violations of Section 15 of the Securities Act
   20
                                Against the Individual Defendants
   21
               67.   Plaintiff repeats and realleges each and every allegation contained in
   22
        the foregoing paragraphs as if fully set forth herein.
   23
   24
   25
                                             16
   26                    CLASS ACTION COMPLAINT FOR VIOLATIONS OF
   27                           THE FEDERAL SECURITIES LAWS

   28
Case 2:20-cv-03188-FMO-GJS Document 1 Filed 04/06/20 Page 18 of 19 Page ID #:18




    1
              68.    This cause of action is brought pursuant to §15 of the Securities Act,

    2   15 U.S.C. §77o against all Defendants except the Underwriter Defendants.

    3         69.    The Individual Defendants were controlling persons of Tufin by
    4   virtue of their positions as directors or senior officers of Tufin. The Individual
    5   Defendants each had a series of direct and indirect business and personal
    6   relationships with other directors and officers and major shareholders of Tufin.
    7   The Company controlled the Individual Defendants and all of Tufin’s employees.
    8         70.    Tufin and the Individual Defendants were culpable participants in
    9   the violations of §§11 and 12(a)(2) of the Securities Act as alleged above, based
   10   on their having signed or authorized the signing of the Registration Statement and
   11   having otherwise participated in the process which allowed the IPO to be
   12   successfully completed.
   13         71.    This claim is brought within one year after discovery of the untrue
   14
        statements and/or omissions in the Offering that should have been made and/or
   15
        corrected through the exercise of reasonable diligence, and within three years of
   16
        the effective date of the Offering. It is therefore timely.
   17
                                      PRAYER FOR RELIEF
   18
              WHEREFORE, Plaintiff, on behalf of himself and the Class, prays for
   19
        judgment and relief as follows:
   20
              (a)    declaring this action to be a proper class action, designating Plaintiff
   21
        as Lead Plaintiff and certifying plaintiff as a class representative under Rule 23 of
   22
        the Federal Rules of Civil Procedure and designating plaintiff’s counsel as Lead
   23
        Counsel;
   24
   25
                                             17
   26                    CLASS ACTION COMPLAINT FOR VIOLATIONS OF
   27                           THE FEDERAL SECURITIES LAWS

   28
Case 2:20-cv-03188-FMO-GJS Document 1 Filed 04/06/20 Page 19 of 19 Page ID #:19




    1
              (b)    awarding damages in favor of Plaintiff and the other Class members

    2   against all defendants, jointly and severally, together with interest thereon;

    3         (c)    awarding plaintiff and the Class reasonable costs and expenses
    4   incurred in this action, including counsel fees and expert fees; and
    5         (d)    awarding plaintiff and other members of the Class such other and
    6   further relief as the Court may deem just and proper.
    7                              JURY TRIAL DEMANDED
    8         Plaintiff hereby demands a trial by jury.
    9
   10
        Dated: April 6, 2020                    THE ROSEN LAW FIRM, P.A.
   11
   12                                           By: /s/Laurence M. Rosen
                                                Laurence M. Rosen (SBN 219683)
   13                                           355 South Grand Avenue, Suite 2450
   14                                           Los Angeles, CA 90071
                                                Telephone: (213) 785-2610
   15
                                                Facsimile: (213) 226-4684
   16                                           Email: lrosen@rosenlegal.com
   17
                                                Counsel for Plaintiff
   18
   19
   20
   21
   22
   23
   24
   25
                                            18
   26                   CLASS ACTION COMPLAINT FOR VIOLATIONS OF
   27                          THE FEDERAL SECURITIES LAWS

   28
